DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-15 are currently pending.

Drawings
The drawings are objected to because there is a typographical error in Figure 2A. The lower layer of the structure should be labeled “Wood Flour Layer”, not “Wood Four Layer”, to be consistent with what is set forth on Page 5, last paragraph and on Page 7, lines 6-9 of the clean copy of the Substitute Specification. There is also a typographical error in Figure 2B. The lower layer of the structure should be labeled “Plywood Layer”, not “Flywood Layer”, to be consistent with what is set forth on Page 6, first paragraph and on Page 7, lines 9-10 of the clean copy of the Substitute Specification. Finally the words “Fiber board” should be replaced with the word “Fiberboard” in Figure 2C, to be consistent with what is set forth on Page 6, line 4 and on Page 7, lines 10-11 of the clean copy of the Substitute Specification.


Specification
The substitute specification filed March 26, 2019 has been entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear what is encompassed in the structure, since the base sheet is impregnated in the preamble, but the solution is in “to be impregnated” form in the body of the claim. Further, the terminology “a fine metal particle” is singular. It is unclear how a single metal particle can be uniformly distributed in a base sheet. Finally, Claim 1 recites the limitation "formed base sheet" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-15 all depend from claim 1 and thus, are also rendered indefinite.
Regarding claims 4, 5 and 7-11, these claims all state the terminology “glycol”. It is unclear if this refers to a specific glycol or any aliphatic diol. In order to further prosecution, the Examiner is interpreting the limitation to be met by any aliphatic diol. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ong et al. (US 2006/0166024).
Regarding claims 1 and 2, Ong (Paragraph 16) teaches a melamine resin with an antimicrobial agent substantially uniformly dispersed within the resin. The antimicrobial agent can be silver, copper or zinc in various forms, including elemental and powdered forms, used with a dispersing agent to prevent agglomeration of the antimicrobial agent in the melamine resin (Paragraphs 21-25 and 35). The melamine resin with the antimicrobial agent can be impregnated into an overlay sheet (Claim 7 of Ong). While Ong does not explicitly state that the metal particles are uniformly distributed in the overlay sheet, given that the antimicrobial agent is uniformly dispersed in the resin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that it would be uniformly distributed in the overlay sheet.
Regarding claim 6, the antimicrobial agent can be present at from about 0.1 to about 5% of the weight of the melamine resin (Paragraph 25).
Regarding claim 12, the antimicrobial resin can also migrate into a printed paper layer (Paragraph 32) or additional layers can include the antimicrobial agent to ensure that that the sheet remains antimicrobial (Paragraphs 27 and 38) even if the overlay is damaged. 
Regarding claims 13 and 14, the sheet can be laminated to a fiberboard layer for flooring (Paragraph 26).

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ong et al. (US 2006/0166024) as applied to claims 1 and 2 above, and further in view of Sugiura (US 2006/0127498).
Regarding claims 3 and 15, as stated above, Ong teaches an antimicrobial melamine sheet that meet the limitations of claims 1 and 2. Ong (Paragraph 24) teaches that the silver, copper or zinc can be used in the form of a glass powder. 
Ong does not specifically disclose the composition or size of the metal containing glass powder. 
Sugiura (Paragraphs 1, 12 and 17) teaches a silver- and zinc- and glass-containing antimicrobial agent that can be used in a resin composition that has excellent discoloration resistance, hot water resistance and can easily be produced on a commercial scale. The resin can be melamine (Paragraph 43). The particles can be treated with a surface treatment agent in order to improve the dispersibility of the agent in the resin (Paragph 35). When added to a resin, the agent is usually in the form of a powder and preferably has an average particle size equal to or less than 30 microns (Paragraph 29). This range overlaps the claimed range. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the antimicrobial agent of Sugiura, as the antimicrobial agent of Ong, in order to have a specific metal-containing glass powder that has excellent discoloration resistance, hot water resistance and can easily be produced on a commercial scale.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ong et al. (US 2006/0166024) as applied to claim 1 above, and further in view of Taylor et al. (US 4,713,299).
Regarding claim 4, as stated above, Ong teaches an antimicrobial melamine sheet that meet the limitations of claim 1.  Ong (Paragraph 24) teaches that the composition can comprise a zeolite. Ong (Paragraph 30) teaches that the resin can further include compounding additives and fillers.
Ong does not specifically disclose that these additives and filler are glycol and silica.
Taylor teaches compositions that exhibit better flow when impregnated into the decor and/or overlay sheets of a laminate that is bonded to a particleboard substrate and that provide better radial crack resistance than conventional laminating resins (Column 2, lines 28-35). The composition comprises melamine resin, a polyalkylene glycol and an abrasive material (Column 2, line 38 through Column 3, line 9). The abrasive material can be silica (paragraph bridging Columns 3 and 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the resin composition of Taylor, as the melamine resin of Ong, in order to provide a resin that exhibits better flow when impregnated into the sheet and provides the laminate with better radial crack resistance. 

Claims 5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ong et al. (US 2006/0166024) in view of Taylor et al. (US 4,713,299) as applied to claims 1 and 4 above, and further in view of Yamamoto et al. (US 4,906,464).

Ong in view of Taylor does not teach a specific zeolite powder to use.
Yamamoto (Abstract) teaches an antibiotic (specific antimicrobial) powder that is uniformly dispersible and has high antibiotic action. The powder can contain a zeolite and can be dispersed in a resin (Column 1, lines 50-55). The zeolite can comprise silver, copper and zinc ions (Column 3, lines 50-68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the zeolite of Yamamoto, as the zeolite of Ong in view of Taylor, in order to have a specific metal containing zeolite that is uniformly dispersible and has high antibiotic action.
The amount of the antimicrobial agent (metal) of Ong can be present at from about 0.1 to about 5% of the weight of the melamine resin (Paragraph 25). The content of the metals in the zeolite of Yamamoto can be from 0.1 to 5% silver ions, 0.1 to 8% of copper and zinc ions (Column 3. Lines 50-68). Based on the metal and zeolite content of the zeolite particles of Yamamoto and the metal content in the resin of Ong, the zeolite content of the resin would overlap that claimed. The content of the glycol in the composition is from 2 to 65% by weight (Taylor, Column 2, lines 45-54) and the content of the silica is at least about 0.5% by weight (Taylor, Column 3, lines 65-69). Thus, the weight percentages of the components overlap or fully encompass the claimed weight percentages. As set forth in MPEP 2144.05, in the case where the claimed range prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Further, given the adjustability and reasons for using the specific components in the resin composition, the amount of the components would be a matter of routine experimentation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A Robinson whose telephone number is (571)272-7129.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        




March 18, 2021